         Case 3:19-cr-00172-MPS Document 474 Filed 03/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                                No. 3:19-cr-172 (MPS)
         v.

  JANICE SWELL



              ORDER ACCEPTING THE MAGISTRATE JUDGE’S FINDINGS

       Having reviewed the transcript of the change of plea proceeding held on October 30,

2020, I hereby accept and adopt the Magistrate Judge’s finding that the plea of guilty by this

defendant has been knowingly and voluntarily made and is supported by an adequate factual

basis. The recommendation that the defendant’s plea of guilty be accepted is hereby adopted.

Accordingly, a finding of guilty will enter forthwith. The parties and the United States Probation

Office shall follow the schedule already set by the Court. ECF No. 390.

       It is so ordered.

       ENTERED at Hartford, Connecticut, this 2nd day of March, 2021.



                                                               /s/
                                                     Michael P. Shea
                                                     United States District Judge
